— Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered February 8, 2012, convicting him of aggravated vehicular homicide, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*642The defendant’s valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v DeSimone, 80 NY2d 273 [1992]) precludes review of his challenge to the factual sufficiency of the plea allocution (see People v Devodier, 102 AD3d 884 [2013]) and of his contention that the sentence imposed was excessive (see People v Lewis, 105 AD3d 773 [2013]).
The defendant’s remaining contention is without merit. Skelos, J.P., Chambers, Sgroi and Hinds-Radix, JJ., concur.